Vookhbes, J.
The plaintiff is entitled to a judgment of divorce against the defendant, her husband.
The evidence shows that the latter has committed adultery with a negro woman named Gharhtle, Indeed, he appears to have kept her as his concubine. Acts 1855, p. 376.
These facts, it is true, .are shown by circumstantial evidence ; but we are not aware that, for this purpose, positive or direct evidence is necessary. Where, as in the present c^so, from the circumstances proven, no other inference can be drawn but that there was an improper intimacy or illicit connection between the parties, the fact of adultery or concubinage must be considered as substantiated. C. C. 2263, 2267.
The defendant’s counsel state, in their brief, that tlio suspicious circumstances attending the visits of their client to the slave Gharhtle, were subsequent in date to the abandonment of the common dwelling by the wife. There is not, in the pleadings, any allegation of such abandonment; nor does the evidence show that the wife loft the husband’s domicil previously to the time of tiie latter’s connection with the slave Charlotte.
It is, therefore, ordered and decreed that tlic judgment of the District Court be reversed ; and that the plaintiff' do have judgment against the defendant; and that the bonds of matrimony heretofore existing' between the said parties be dissolved ; and that the defendant pay the costs of both courts.